Moran, J. This action was brought on an appeal bond given on the appeal from a Justice’s judgment, to the Circuit Court. The appeal was dismissed with costs on Eovember 21, 1876. The Justice’s judgment was rendered on June 10, 1875, and this suit on the appeal bond was commenced June 7,1884. Appellee pleaded in bar of all except the costs taxed on the dismissal in the Circuit Court, the Statute of Limitation of five years. Whether the plea of the statute was a good plea to the suit on the bond, so far as the declaration counted on the Justice’s judgment, is the only question presented. Judgments recovered before Justices of the Peace do not come within the provision of Sec. 25 of the Statute of Limitations. That section of the statute has reference to judgments of courts of record in this State. Eaton v. Henagan, 17 Ill. App. 156. In our opinion a Justice’s judgment is not an evidence of indebtedness in writing, within the meaning of See. 16 of the statute, and it must therefore follow that the-limitation which applies to an action on such a judgment is to be found in Sec. 15, which provides that all civil actions not otherwise provided for shall be commenced within five years next after the cause of action accrued. A justice’s judgment not being a judgment of a court of record of this State, would necessarily fall under the same provision of the statute that would govern actions brought here on judgments of courts of record not in this State. In Bemis v. Stanley, 93 Ill. 230, the Supreme Court held that actions on such judgments were governed by said Sec. 15. It is said, however, that though an action on the judgment may be barred an action on the appeal bond would not be affected by this bar. It has heretofore been held by this court that a bond given on appeal is to be regarded as a mere security for the payment of the judgment and that whatever would discharge the judgment would also discharge the liability on the bond. Cook v. King, 7 Ill. App. 549. We see no reason for reconsidering or departing from the view heretofore announced, and applying it in this case. It is manifest that a plea of the Statute of Limitations would be held good to a suit on the judgment, and must also be held good to a suit on the appeal bond given to secure the payment of such judgment. The court properly sustained the ideas filed in this case and the judgment must therefore be affirmed. o Jzidgment affirmed.